THIRD AMENDMENT TO
AMENDMENT TO DEBENTURES AND WARRANTS,
AGREEMENT AND WAIVER



THIS THIRD AMENDMENT TO AMENDMENT TO DEBENTURES AND WARRANTS, AGREEMENT AND
WAIVER (this “Agreement”) is entered into as of October 31, 2009 (the “Effective
Date”) by and among Ecotality, Inc., a Nevada corporation (the “Company”), on
the one hand, and Enable Growth Partners LP (“EGP”), Enable Opportunity Partners
LP (“EOP”), Pierce Diversified Strategy Master Fund LLC, Ena (“Pierce”, together
with EGP, EOP and Pierce, the “Enable Funds”), Shenzhen Goch Investments Ltd.
(“SGI”) and BridgePointe Master Fund Ltd. (“BridgePointe,” together with the
Enable Funds and SGI, each individually referred to as an “Existing Holder” and
collectively as the “Existing Holders” or the “Existing
Investors”).  Capitalized terms not defined in this Agreement shall have the
meanings ascribed to such terms in the May 2009 Amendment (as defined below).


Recitals


WHEREAS, the Debtors and the Existing Holders entered into an Amendment to
Debentures and Warrants, Agreement and Waiver on or about May 15, 2009, as
amended by the First Amendment and the Second Amendment (the “May 2009
Amendment”);


WHEREAS, on or about July 2, 2009, the Existing Investors entered into a First
Amendment to Amendment to Debentures and Warrants, Agreement and Waiver (the
“First Amendment”);


WHEREAS, on or about July 2, 2009, the Existing Investors entered into a Second
Amendment to Amendment to Debentures and Warrants, Agreement and Waiver (the
“Second Amendment”);


WHEREAS, the Company met the First Management Incentive Target on September 30,
2009, but has not yet issued to Jonathan Read, President and Chief Executive
Officer of the Company, any shares of Common Stock or warrants to purchase
shares of Common Stock as permitted by Section 30(a) of the May 2009 Amendment;


WHEREAS, the Company and the Investors now desire that the terms of Section 30
of the May 2009 Amendment be further modified and clarified and have entered
into this Agreement to document their agreement regarding such modifications.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, and intending to be legally bound hereby, the undersigned parties hereby
agree as follows:


A.           Incorporation of Preliminary Statements. The Recitals set forth
above by this reference hereto are hereby incorporated into this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
B.         Amendment to Section 30 of the May 2009 Amendment.


(1)         Amendment to Section 30(a) of the May 2009 Amendment.  Section 30(a)
of the May 2009 Amendment is hereby amended and replaced in its entirety with
the following:


Issuances Upon Satisfaction of First Management Incentive Target.  As of
September 30, 2009, the Company shall be entitled to grant to Jonathan Read,
President and Chief Executive Officer of the Company, 40,410,312 shares of
Common Stock, as adjusted to reflect any stock dividend, stock split, reverse
stock split or recapitalization of the Company’s Common Stock (the “First
Incentive Common Stock Grant”), subject to such conditions and vesting schedule
as the Company may, in its reasonable discretion, impose on the First Incentive
Grant Amount; provided, however, that in no event shall such grant occur later
than January 15, 2010 (the “Latest First Grant Date”).  In lieu of the First
Incentive Common Stock Grant, the Company shall be entitled to instead grant to
Jonathan Read any combination of the following (the “Substitution First
Incentive Grant”), so long as the economic value of such Substitution First
Incentive Grant is equal to the value of the First Incentive Common Stock Grant
had it had been granted on such date and subject to similar conditions: (i)
shares of Series A Convertible Preferred Stock of the Company (“Series A
Preferred Stock”) convertible into 40,410,312 shares of Common Stock, as
adjusted to reflect any stock dividend, stock split, reverse stock split or
recapitalization of the Company’s Common Stock; or (ii)(A) options to acquire,
at fair market value on the date of grant, up to 40,410,312 shares of Common
Stock, shares of Series A Preferred Stock convertible into 40,410,312 shares of
Common Stock or a combination of such shares of Common Stock and Series A
Preferred Stock, in each case, as adjusted to reflect any stock dividend, stock
split, reverse stock split or recapitalization of the Company’s Common Stock;
and (B) shares of Common Stock or Series A Preferred Stock (or any combination
thereof) with a fair market value equal to the fair market value of the First
Incentive Common Stock Grant on such date.  Any Substitution First Incentive
Grant may be subject to such conditions and vesting schedule as the Company may,
in its reasonable discretion, impose on the Substitution First Incentive Grant;
provided, however, that in no event shall such grant occur later than the Latest
First Incentive Grant Date.  For purposes hereof, the “First Management
Incentive Target,” the “Second Management Incentive Target” and the “Third
Management Incentive Target” shall each have the respective meanings set forth
on Schedule I attached hereto shall be referred to as the “Management Incentive
Target Schedule.”


 
 

--------------------------------------------------------------------------------

 
 
(2)         Amendment to Section 30(b) of the May 2009 Amendment.  Section 30(b)
of the May 2009 Amendment is hereby amended and replaced in its entirety with
the following:


Issuances Upon Satisfaction of First and Second Management Incentive
Targets.  “If and when the Company has met both the First Management Incentive
Target and the Second Management Incentive Target hereto on the respective dates
specified next to each such Management Incentive Target in the Management
Incentive Target Schedule, the Company shall be entitled to issue to the
employees, officers or directors of the Company, in addition to anything issued
pursuant to Section 30(a) hereof, 49,951,714 shares of Common Stock, as adjusted
to reflect any stock dividend, stock split, reverse stock split or
recapitalization of the Company’s Common Stock (the “Second Incentive Common
Stock Grant”), subject to such conditions and vesting schedule as the Company
may, in its reasonable discretion, impose on the Second Incentive Grant Amount;
provided, however, that in no event shall such grant occur later than six (6)
months after the date that the Company meets the Second Management Incentive
Target (the “Latest Second Grant Date”).  In lieu of the Second Incentive Common
Stock Grant, the Company shall be entitled to instead grant to such employees,
officers and directors any combination of the following (the “Substitution
Second Incentive Grant”), so long as the economic value of such Substitution
Second Incentive Grant is equal to the value of the Second Incentive Common
Stock Grant had it had been granted on such date and subject to similar
conditions: (i) shares of Series A Preferred Stock convertible into 49,951,714
shares of Common Stock, as adjusted to reflect any stock dividend, stock split,
reverse stock split or recapitalization of the Company’s Common Stock; or
(ii)(A) options to acquire, at fair market value on the date of grant, up to
49,951,714 shares of Common Stock, shares of Series A Preferred Stock
convertible into 49,951,714 shares of Common Stock or a combination of such
shares of Common Stock and Series A Preferred Stock, in each case, as adjusted
to reflect any stock dividend, stock split, reverse stock split or
recapitalization of the Company’s Common Stock; and (B) shares of Common Stock
or Series A Preferred Stock (or any combination thereof) with a fair market
value equal to the fair market value of the Second Incentive Common Stock Grant
on such date.  Any Substitution Second Incentive Grant may be subject to such
conditions and vesting schedule as the Company may, in its reasonable
discretion, impose on the Substitution Second Incentive Grant; provided,
however, that in no event shall such grant occur later than the Latest Second
Incentive Grant Date.”


 
 

--------------------------------------------------------------------------------

 
 
(3)         Amendment to Section 30(c) of the May 2009 Amendment.  Section 30(c)
of the May 2009 Amendment is hereby amended and replaced in its entirety with
the following:


“Issuances Upon Satisfaction of First, Second and Third Management Incentive
Targets.  “If and when the Company has met the First Management Incentive
Target, the Second Management Incentive Target and the Third Management
Incentive Target hereto on the respective dates specified next to each such
Management Incentive Target in the Management Incentive Target Schedule, the
Company shall be entitled to issue to the employees, officers or directors of
the Company, in addition to anything issued pursuant to Sections 30(a) and 30(b)
hereof, 49,951,713 shares of Common Stock, as adjusted to reflect any stock
dividend, stock split, reverse stock split or recapitalization of the Company’s
Common Stock (the “Third Incentive Common Stock Grant”), subject to such
conditions and vesting schedule as the Company may, in its reasonable
discretion, impose on the Second Incentive Grant Amount; provided, however, that
in no event shall such grant occur later than six (6) months after the date that
the Company meets the Third Management Incentive Target (the “Latest Third Grant
Date”).  In lieu of the Third Incentive Common Stock Grant, the Company shall be
entitled to instead grant to such employees, officers and directors any
combination of the following (the “Substitution Third Incentive Grant”), so long
as the economic value of such Substitution Third Incentive Grant is equal to the
value of the Third Incentive Common Stock Grant had it had been granted on such
date and subject to similar conditions: (i) shares of Series A Preferred Stock
convertible into 49,951,713 shares of Common Stock, as adjusted to reflect any
stock dividend, stock split, reverse stock split or recapitalization of the
Company’s Common Stock; or (ii)(A) options to acquire, at fair market value on
the date of grant, up to 49,951,713 shares of Common Stock, shares of Series A
Preferred Stock convertible into 49,951,713 shares of Common Stock or a
combination of such shares of Common Stock and Series A Preferred Stock, in each
case, as adjusted to reflect any stock dividend, stock split, reverse stock
split or recapitalization of the Company’s Common Stock; and (B) shares of
Common Stock or Series A Preferred Stock (or any combination thereof) with a
fair market value equal to the fair market value of the Third Incentive Common
Stock Grant on such date.  Any Substitution Third Incentive Grant may be subject
to such conditions and vesting schedule as the Company may, in its reasonable
discretion, impose on the Substitution Third Incentive Grant; provided, however,
that in no event shall such grant occur later than the Latest Third Incentive
Grant Date.”


C.           No Further Amendments.  Except as set forth above, the May 2009
Amendment shall remain in full force and effect in accordance with its terms.


D.           Counterparts.  This Agreement may be executed in counterparts and
delivered by facsimile and all so executed and delivered shall constitute a
single original.


[signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.


ECOTALITY, INC., a Nevada corporation




By:
  
 
Name:
  
 
Title:
President

 
[signature page of Holders/Investors follows]

 
 

--------------------------------------------------------------------------------

 

Convertible Debenture Holders’ Signature Page


BRIDGEPOINTE MASTER FUND LTD.
 
By:
   
Name:
   
Title:
       
ENABLE GROWTH PARTNERS LP
 
By:
   
Name:
   
Title:
       
ENABLE OPPORTUNITY PARTNERS LP
   
By:
   
Name:
   
Title:
       
PIERCE DIVERSIFIED STRATEGY MASTER FUND LLC, ENA
   
By:
   
Name:
   
Title:
       
SHENZHEN GOCH INVESTMENT LTD.
   
By:
   
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 